By the Court,

Goodwin, J.
It seems to me, and I have *313therefore so held, that the note of issue prescribed by the statute and rules is for the clerk to whom it is to be delivered, to guide him in making up the calendar for the term. The party is to be governed by the notice of -trial served upon him. The statute and rules provides for both; the one for the clerk, the other for the party. And when the cause is placed by the clerk on the calendar and found there on the. first day of_the - term, upon its being called, it is well there..
The service of notice of trial in the ease l think insufficient-The double direction of the letter as to place, to be carried not in the mail, but by a conductor of the train, to be delivered not at a post office, but a place at a Railway station, I do not conceive to be a proper compliance with the rule and statute. For this reason, therefore, the motion that the case be stricken from the calendar should be granted.